ORDER
PER CURIAM.
Dorothy M. Buder (Appellant) appeals from the trial court’s judgment dismissing with prejudice for failure to state a claim upon which relief can be granted Count I of Appellant’s Petition for Declaratory Judgment and Accounting. In this lawsuit, Appellant seeks a declaration that she may now withdraw her 1956 renunciation of a contingent interest in her grandfather’s estate.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. An extended opinion would have no precedential value. Judgment affirmed pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).